 Sir, it is a particularly great privilege for me to have the opportunity to join with the eminent speakers who have preceded me in extending congratulations on your election to conduct the proceedings of this session. I am convinced that your recognized ability and experience as a politician and diplomat will fully guarantee successful results in our work. Likewise, I must express to the SecretaryGeneral our sincere appreciation for his self-less efforts for consistent achievement of the objectives and purposes of the United Nations.
135.	I wish to state from this rostrum the special satisfaction with which Equatorial Guinea greets the new States that have recently joined the great international community of free nations. I wish to refer especially to the Republic of Vanuatu, which recently became independent and was the one hundred and fifty-fifth Member admitted to the Organization, and Belize, which on 21 September acceded to national sovereignty and is today the one hundred and fifty-sixth Member of the United Nations. 
136.	My country, which considers that the independence of these two States strengthens the ranks of the countries of the third world in their struggle to bring about a more just and equitable world, is extremely pleased to extend its congratulations and its complete support to both Governments on the understanding that they will join all who are striving for peace and equal progress in respect and understanding for all the peoples of the world.
137.	We are well aware that the present session is taking place at a time of crucial and decisive events created by the present crisis in international relations. This factual state of affairs requires, therefore, the adoption during this session of objective and concrete measures which can be implemented. Our concern is understandable, since the non-implementation of many of our resolutions on crucial and obviously serious situations leads to a lessening of the credibility and thus the effectiveness of the United Nations, which nevertheless remains the major source of hope for our States, particularly since the present world situation clearly shows that international peace and security have never been so seriously threatened. In the midst of such deterioration, it is obvious that the role of the United Nations must become a more effective one if we do not want to be helpless witnesses to a new world conflagration with consequences that would be as unpredictable for the human species as they would be deadly. In the opinion of the Republic of Equatorial Guinea, the world situation imposes and requires a global view of problems. It is hardly realistic today to characterize and regionalize international tensions, since the' crisis affecting us is general and multifaceted. Accordingly, we believe that the time has come to review, not only within the Organization but also by the means available to each of our countries, the methods and procedures by which the present international crisis can best be resolved.
138.	This new direction is all the more important in that the world scenario in which we act is increasingly complex, and a growing number of countries like the Republic of Equatorial Guinea see in the United Nations a secure, continuing and decisive guarantee of the maintenance of our national independence and an essential basis for the solution of international problems.
139.	We wish to state that peace, security and the creation of more just and equitable international political relations are an inseparable part of the global policy being developed by the Government of the Supreme Military Council. Thus, the political philosophy of my Government is founded on adherence to the principle of the indivisible character of world peace. In its external policy, therefore, my Government fully shares and supports efforts designed to safeguard and consolidate world peace and security. Yet, we must recognize with regret that that peace and security will not be achieved as long as they are at the mercy of fear and distrust, the arms race among the Powers, the policy of spheres of influence and exacerbation of the cold war, nor can they be achieved as long as we do not succeed in replacing with dialog and negotiation the confrontation and wars that afflict thousands of human beings in various regions of our planet.
140.	My Government views with deep concern the obstacles that exist to true disarmament that is both general and complete. In this connection, we advocate the effective implementation of United Nations resolutions on the non-nuclearization of the African continent, the Indian Ocean and other zones in the world.
141.	In the course of the discussions during this sessions of the General Assembly we have listened with great relief on behalf of our nations and peoples to some statements by the principal nuclear Powers in which they have expressed their readiness and their conviction not only that United Nations resolutions on the limitation of nuclear weapons should be implemented, but that all means available to them should be employed to spare mankind from a possible nuclear tragedy.
142.	We believe we speak on behalf of all countries whose primary concerns are the wellbeing and progress of their peoples when we say that we welcome such statements with a special hope, and we make an appeal that they should not remain mere political statements or expressions of good intentions on the part of those nations, but that reason and sanity will once and for all succeed where resolutions have failed. The world and mankind need this, for a nuclear war would not mean the victory of one country over another but the destruction of mankind by man himself-.
143.	When we speak of a better future for our children, we are faced with the contradictory question whether we shall be able to create a paradise among the flames.
144.	Equatorial Guinea looks with a feeling of impotence at the disconcerting future that looms before us, for it is true that we cannot speak of a peaceful future when human beings of our generation are scattered throughout the world seeking shelter. Palestine continues to be an illusion because no place exists for it as a country. Lebanon is fed by flames and reduced to ruins. Two other peoples, Iran and Iraq, are testing their warlike policies at the sacrifice of their populations, sowing their fields with the blood of their children. With a total absence of sanity, the Arab territories continue to be occupied, while Kampuchea and Afghanistan regress from freedom to slavery. In like manner, the world witnesses the problem of Korea. Equatorial Guinea hopes that in the not too distant future the parties concerned will find formulas that will bring about peaceful unification to their mutual benefit.
145.	We advocate the freedom of peoples in accordance with General Assembly resolution 1514 (XV), and yet our brothers in Namibia clamor for their freedom, sacrificing their children in their sacred mission for the redemption of their people. Today, Angola again suffers from the bombings and attacks that destroy its homes and its fields and render any progress impossible. The problem of skin pigmentation grows more serious with each day, vigorously intensified by discrimination and apartheid.
146.	This is our children's inheritance. My country wonders whether this is due to the absence of practical and convincing solutions, or whether it is because such solutions are being distorted by the intransigence of some and the consent of others. The so-called great Powers have transformed the world into an arena for their own rivalries and covetousness and have made our peoples mere spectators. All of this is the result of what was denounced here a few days ago [5th meeting] by the leader of our brother country, Venezuela, Mr. Luis Herrera Campins, in his eloquent statement. In the face of this bitter truth, we are united in our opposition and condemnation in the conviction that the world belongs to man and that we are men, regardless of the color of our skin, origin, belief or social condition. We can and must fight against these adversities. We cannot expect peace to be maintained while our actions tend to make its existence impossible.
147.	The delegation of the Republic of Equatorial Guinea deems it fitting to recognize here the pertinence and importance of the statement read before the Assembly by that eminent statesman Mr. Herrera Campins, President of the Republic of Venezuela. The political content of his statement and the depth with which it reviewed the problems our world is experiencing, its careful review of economic problems and their causes and the dramatic appeal it contained for man to reconsider his ambitions and claims in favor of the safeguarding and security of the human species have prompted the delegation of the Republic of Equatorial Guinea formally to propose that the Assembly adopt that statement as a working document.
148.	It will soon be 10 years since the world realized that there was a deterioration in economic cooperation among peoples. Accordingly, President Boumediene called in 1974 for a special session of the General Assembly for the purpose of considering an item entitled "Study of the problem of raw materials and development'.' Since then we have been striving, as far as our means allow, to abolish the old international economic order based on the extreme domination and exploitation of some peoples by others and subsequently to establish and build up a new international political and economic order based on democracy, sovereign equality, national independence and multinational cooperation; we are striving for all such factors and principles which can ensure peaceful coexistence among countries and constitute active elements which would lead to the wellbeing of peoples by speeding up the economic and social progress of the developing countries. Yet we cannot conceal our disappointment at the fact that the opportunities for the developing countries to achieve their just claims and safeguard their legitimate rights become more remote daily.
149.	The inequities in trade between the industrialized countries and the third world countries must cease. The industrialized Powers must also stop seeking to establish as accepted practice a trade with the third world which always benefits the former to the detriment of the latter.
150.	The practice by the industrialized countries of paying little for our raw materials but seeking exorbitant prices for their manufactured goods is a premeditated brake on our development. The third world, as the sole owner, should impose the conditions of trade in its raw materials. It should determine the bases which would enable it freely to exercise control over its resources, free from outside pressure., It is a right to which the third world is not only entitled, but one for which it should fight, in order that it be accepted and recognized by the industrialized Powers. Such recognition would be a major contribution to the establishment of an adequate platform for the success of the NorthSouth dialog.
151.	We advocate closer trade links among third world countries, as well as the establishment of adequate regional economic and financial institutions and organizations which will promote our trade and provide us with the structures we need in order to impose our conditions on our own materials. That is necessary in the face of a world deteriorating through inflation and economic instability brought about by the industrialized countries. Accordingly we aspire to a more rational and effective economic cooperation which will benefit all our peoples.
152.	This session is being held only a month after the celebration by the people of the Republic of Equatorial Guinea, in a climate of freedom, peace, tranquility and social order, of the second anniversary of the historic date of 3 August 1979. Since then the valuable assistance and growing solidarity of the international community with our country have been, among other things, one of the most eloquent expressions not only of recognition of the tragic situation which we inherited but, furthermore, of acknowledgment of the firmness and sincerity with which the Government of the Supreme Military Council has undertaken the difficult task of national reconstruction in order progressively to lessen the sufferings of our people. Two years of self-less labor and sacrifices have sufficed to confirm our full conviction that the just undertaking that we have embarked upon in building a better Guinea requires the active and sincere participation of all our citizens at every stage, as well as the assistance of the international community. We can congratulate ourselves at having consolidated, during, that relatively short period, the bases for the gradual and consistent realization of our programmed objectives of recovery and reorganization of the State in all fields.
153.	We are realistically following a policy of peace, tranquility, order and justice. Truly, and despite the natural difficulties involved in a task of this magnitude and scope, no one can doubt that today one of the main achievements of our Government has been the establishment of full observance of respect for human rights in the present society of Equatorial Guinea. On repeated occasions we have stated that respect for fundamental human rights is one of the pillars of our Government's policy, a position which we have invariably advocated in international forums. We have therefore actively cooperated with the United Nations and humanitarian institutions which have shown an interest in human rights in our country. Through such action we are seeking the recovery of the moral values of our people, and therefore we restored their individual and collective freedoms and guarantees, making social justice another basic principle guiding our policy. We are striving to improve the social life of our people with the material and spiritual means available to us, and we can say that the results achieved are there for all to see. We are fully committed to continue improving our system until we bring about the desired national unity, concord and reconciliation.
154.	Nevertheless, there are isolated elements and sectors which, prompted by selfish and personal ambitions, seek to distort our action by a campaign of slander and lies. Our people realize that that campaign is intended to confuse international public opinion concerning the real facts about our country today, so as not only to demoralize our people in their struggle for peace, justice and national reconciliation, but also to incite and revive partisan, tribal and regional ideals which, among other negative factors, gave rise to the political tragedy which we experienced during the last decade. To try to ignore those facts would, in our opinion, be tantamount to wishing to return Equatorial Guinea to the tragic circumstances which led to its destruction.
155.	Chief among the main guiding principles of the political action of Government of the Supreme Military Council is its unswerving determination to achieve a just society based on national reconciliation. For us, national reconciliation and social integration constitute one of the bases of the national reconstruction which we have undertaken. Our situation today, as the heirs to a devastated country, requires gigantic efforts in every field. The reconstruction of our economy on firm bases is the problem we now face. We wish to effect radical changes in the present single-crop system, diversifying agriculture so as to achieve self-sufficiency for our population and expanding our activities in the fields of livestock, industry, fishing and other sectors of production so as to relaunch our national economy.
156.	We can indeed affirm that at every step our Government is translating its vast political, economic and social program into concrete works and achievements. We have always affirmed that the historic decision of the armed forces to save the country on 3 August 1979 was not due to a desire for power, but was an effective response to the solemn appeal and cry of alarm of our people which were then being martyred. Since then the armed forces have taken over the management of the State and the responsibility for undertaking a genuine process of bringing democracy to the country, a process which is not the result of improvisations likely to return our people to their previous condition.
157.	Obviously, any objectively set course in this process of democratization should not be radically dissociated from the indigenous mental character of our national ethnic groups in so far as their traditional forms of organized life are concerned, although neither can we avoid our commitment to modern times. Hence, we advocate the imperative need for Equatorial Guinea to harmonize the social values of our indigenous traditions with modern forms of democracy. We are in favor of importing technological resources which will contribute to our development; yet our people, which has a wealth of deeply rooted traditions and customs, could not conceive of the import of political and ideological formulas which attempt to destroy it once again. In that respect, and on the occasion of the second anniversary of the blow for freedom, celebrated in the city of Bata, the President of the Supreme Military Council of Equatorial Guinea, Colonel Obiang Nguema Mbasogo, declared:
"Following the guidelines designating the historical responsibility assumed on 3 August 1979 to democratize the country, and contrary to the false statements and concerns of some anachronistic pseudo-politicians, the Government of the Supreme Military Council, in fulfillment of its unswerving commitment adopted before the people and international public opinion, formally and solemnly declares in this act that, in the third year of its mandate, which begins tomorrow, 3 August, it will convene a popular referendum to submit a national political constitution to consultation with the people of Equatorial Guinea for their approval or rejection, on a date to be made known in due time."
158.	What is more, my Government, with the firmness and sincerity that characterize its action, has enacted the Organic DecreeLaw, of a constitutional nature, number 1/1981, of 2 May, on the government and Administration of settlements in Equatorial Guinea, which without doubt constitutes a remarkable step towards the overall democratization of our country. In so doing, we are convinced that without the people and its lesser government entities, our democratization process could not attain maturity. As we see it. the political, economic and social development of the rural areas which constitute our settlements is the basis for national development towards more effective democratization, because we wish to develop our action firmly within the objectives and the ideals of peace, freedom, order and respect for the fundamental rights of peoples and men.
159. Parallel with that action which we are carrying out internally, the two years of the existence of the Government of the Supreme Military Council have enabled us to express our optimism about the results achieved in our international policy by broadening and strengthening our relations of friendship and cooperation with all countries of the world on a basis of equality and mutual respect. We are pleased to note the vast improvement in our coexistence with neighboring countries, as well as in our relations with the other countries of the continent within the OAU.
160.	In that context, special mention should be made of the excellent relations of all-round and fruitful cooperation which we have maintained in the two years of the Government of the Supreme Military Council with the Kingdom of Spain, to which we are united by ties of history and culture.
161.	Our political philosophy of AfroIberoAmericanism takes shape at every step through the fruitful contacts we have established with the brother States of Latin America, which foreshadow a promising future in our relations of friendship and cooperation.
162.	With growing interest, the organizations of the United Nations system, international financial institutions and other humanitarian bodies have unceasingly encouraged us through their valuable assistance. One result of that cooperation is the holding of the forthcoming conference of donors of aid for the reconstruction and rehabilitation of Equatorial Guinea under the sponsorship of UNDP. We invite all countries and organizations desirous of helping us in our work of national reconstruction to attend that conference.
163.	My delegation is fully convinced that the General Assembly at its present session will create new conditions that will make it possible to strengthen the role of the United Nations in its sacred mission of safeguarding the maintenance of international peace and security and of promoting fruitful cooperation among nations.
